Citation Nr: 1142114	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-46 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently rated as 10-percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella of the left knee, currently rated as 10-percent disabling.

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20-percent disabling.  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 1995.  

This appeal to the Board of Veterans' Appeals (BVA/Board) is from June 2007 and June 2008 decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The June 2007 decision increased the rating for the low back disability to 20 percent, retroactively effective from December 2006, but denied the claims for higher ratings for the knee disabilities.  Whereas the June 2008 decision denied higher ratings for all of these disabilities.  Although the rating for her low back disability was increased in that earlier decision, the Veteran did not receive the highest possible rating for this disability, so there is still a claim at issue concerning whether she is entitled to an even higher rating - meaning a rating higher than 20 percent for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  This claim requires further development before being decided, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Board is going ahead and deciding the remaining claims for higher ratings for the knee disabilities.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

At worse, even considering her pain and other symptoms, the Veteran has extension limited to 5 degrees in each knee, and flexion limited to 95 degrees in her left knee and to 100 degrees in her right knee; so her extension is not limited to 15 degrees or greater or her flexion to 30 degrees or less; there also is no objective confirmation of lateral instability or subluxation of either knee.



CONCLUSION OF LAW

The criteria are not met for ratings higher than 10 percent for the left and right knee disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  This includes apprising the Veteran of whose specific responsibility it is for obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  And, ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason, the notice provided prior to the initial adjudication of the claim was inadequate or incomplete, this notice defect may be rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889   (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704. The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice could be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the Appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.

A VCAA letter dated in February 2008 satisfied these duty-to-notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was made aware that it was ultimately his responsibility to give VA any evidence pertaining to his claims.  But the letter also told him to provide any relevant evidence in his possession and to identify any potentially relevant evidence not in his possession so that VA could assist him in obtaining it.  This included any records of his evaluation or treatment for these claimed disabilities, whether from VA, private doctors or elsewhere.  As well, he was provided the required information concerning this downstream disability rating element of his claims, as well as regarding the downstream effective date element of his claims in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He therefore has received all essential notice and has had a meaningful opportunity to participate effectively in the development of his claims; he is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims being decided, is available and not part of the claims file.  There equally is no indication there has been a material change in the severity of these service-connected knee disabilities since they were last examined.  38 C.F.R. § 3.327(a).  The duty to assist him with these claims does not require the remanding of these claims solely or merely because of the passage of time since an otherwise adequate VA examination was performed.  See VAOPGCPREC 11-95 (April 7, 1995).  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are thorough and supported and consistent with the other evidence of record.  These examinations are adequate as the claims file was reviewed for the pertinent history of these disabilities, the Veteran examined, and the findings provided in sufficient detail to address the relevant rating criteria, also with sufficient discussion of the underlying medical rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  So additional examination of these disabilities is not needed.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In summary, it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate these claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Increased Ratings

In an October 1995 decision, service connection was granted for chondromalacia patella of each knee, with each knee receiving a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5010.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.

According to DC 5010, arthritis due to trauma (i.e., post-traumatic), substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003.  And according to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) in turn is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, are DC 5260 for limitation of leg and knee flexion and DC 5261 for limitation of extension.

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f). 

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The 10 percent ratings in this particular instance were based on painful motion on flexion.  The rating code was later changed to DCs 5257-5010.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, as set forth below, the Veteran's knee disabilities are most appropriately rated based on the extent of her arthritis, associated pain, and consequent limitation of motion.  She does not have recurrent subluxation or lateral instability contemplated by DC 5257.

She filed her claims for higher ratings for these knee disabilities in December 2006.

In response to her claim, she was provided a VA examination in February 2007.  During that evaluation, she complained pain and swelling of both knees, particularly when descending stairs.  She said she used a knee support as needed on the right side, as well as an ice pack.  There was no history of locking or giving way, but her knees would crack.  She indicated that she could not kneel or squat because of the pain and she was unable to run.  She stated that she had received acupuncture treatment.  Pain and swelling increase with cold and rainy weather.  She was able to work, drive, and perform activities of daily living.  There was no history of incapacitating episodes or flare-ups.  Physical examination revealed effusion and tenderness along the lateral joint line.  The range of motion was active and painful; extension was to zero degrees and flexion to 110 degrees.  McMurray's, Lachman's, and Drawer tests were negative.  The medial and lateral collateral ligaments were stable.  X-rays were obtained.  The diagnosis was osteoarthritis of the knees with a history of a torn meniscus of the right knee.  The examiner noted there was additional functional limitation due to pain after repetitive use - with a 5-degree loss of function due to pain after repetitive use.  
Thus, when considering this additional limitation on account of her pain, the Veteran's range of motion was from 5-105 degrees (i.e., when considering that her extension and flexion were each lessened by 5 degrees, thereby changing her extension from 0 to 5 degrees and her flexion from 110 to 105 degrees).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

In November 2007, the Veteran was seen by L J. G., M.D.  Physical examination of the knees revealed a normal gait, intact light touch sensation, deep tendon reflexes of 2+ in the knees and absent at the ankle, and crepitus.  The knee joints were stable and there was no evidence of erythema or effusion.  There was no lower extremity edema.  X-rays revealed some degenerative changes of the infrapatellar region.  The diagnosis was bilateral knee pain that appeared to be secondary to patellofemoral disease.  

In January 2008, the Veteran had another VA compensation examination.  Her complaints were consistent with those she had during her prior VA examination.  She walked without any assistive devices.  She had a left antalgic gait.  She was not using a brace.  The left knee showed moderate effusion and retropatellar crepitus.  There was tenderness along the medial patellar facet.  The range of motion was active and painful with extension to zero degrees and flexion to 100 degrees.  On weightbearing, there was a 9-degree valgus of the knee.  The McMurray's, Lachman's, and Drawer tests were negative.  The medial collateral and lateral collateral ligaments were stable.  The right knee showed retropatellar crepitus.  There was mild effusion of the right knee.  The range of motion was active and painful.  The range of motion showed extension to zero degrees and flexion to 105 degrees.  There was tenderness along the medial patellar fact and lateral joint line.  When standing, there was an 8-degree valgus of the right knee.  
The McMurray's, Lachman's, and Drawer tests were negative.  The medial and lateral collateral ligaments were stable.  X-rays were obtained.  The diagnosis was osteoarthritis of the knees with a history of a torn meniscus of the right knee.  The examiner noted there was additional functional limitation due to pain after repetitive use with a 5-degree loss of function due to pain after repetitive use.  Thus, her pain changed the extension of each knee from 0 to 5 degrees, and it changed the flexion in her left knee from 100 to 95 degrees and in her right knee from 105 to 100 degrees.

Thereafter, the Veteran continued to complain of knee pain.  In October 2010, she had another VA compensation examination.  She complained of weakness, stiffness, swelling, giving way, fatigability, tenderness, and pain.  She denied having heat, redness, lack of endurance, locking, deformity, draining, effusion, subluxation, or dislocation.  She reported that she had flare-ups as often as one time per day, which could last 2 hours.  Her pain was then a 4 on a scale of 1-10 with 10 being worst.  The flare-ups were precipitated by physical activities and were relieved by rest.  She reported limitation f motion during a flare-up with problems using stairs, sitting, and standing.  She described having knee pain, but no incapacitation.  Her posture and gait were normal.  Her walk was also normal.  Her knees showed no signed of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, drainage, subluxation, or guarding of movement.  There was crepitus, but no genu recurvatum or locking pain.  There was no ankylosis.  Range of motion was zero to 140 degrees in both knees, so entirely normal, and repetitive motion was possible with no additional degree of limitation, so no resultant reduction in this range of motion.  The examiner indicated that the joint function of each knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug., 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

Also, the medial and lateral collateral ligaments stability test, the anterior and posterior cruciate ligaments stability test, and the medial and lateral meniscus stability test were all within normal limits for both knees.  The diagnoses were bilateral degenerative joint disease (i.e., arthritis) as well as status post right arthroscopic repair with scars.  The examiner stated that the effect of the condition on the Veteran's usual occupation was mild, secondary to aggravation of the knees with repetitive loading..  The effect was also mild as to the activities of daily living affecting walking stairs and prolonged brisk walking.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  However, if VA's adjudication of an increased-rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased-rating claim was filed until a final decision on the claim is made.  Thus, VA's determination of the "present level" of a disability may result in a 

conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service-connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, there has not been a material change in the disability levels, so the Board cannot "stage" the ratings inasmuch as the disabilities have remained uniform since the one-year immediately preceding the receipt of these increased-rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed - else it would violate VA' anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.  Limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  The Veteran has not had removal of the semilunar cartilage, however, nor does she currently have a dislocated semilunar cartilage of either knee.  So these DCs do not apply.

In VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257).  See, too, VAOPGCPREC 9-98 (August 14, 1998) (wherein VA's General Counsel further clarified that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59).  This is because, read together, DC 5003 and § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 


But despite her subjective complaints to the contrary, there has not been any objective clinical confirmation of recurrent subluxation or lateral instability in either of the Veteran's knees - despite repeated testing specifically for this.  So not only are her knee disabilities not appropriately rated under DC 5257, but there are no grounds for assigning separate ratings for arthritis under DCs 5003-5010 and instability under DC 5257 because she has not established she has the required knee instability in addition to the arthritis that has been X-ray confirmed.

But aside from permitting the assignment of separate ratings for arthritis (DC 5003) and instability (DC 5257), VA's General Counsel additionally has held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him or her for functional loss associated with injury to his or her leg and knee.  Id.

In this case, at worse, even considering her pain and other symptoms, the Veteran has extension limited to 5 degrees in each knee, and flexion limited to 95 degrees in her left knee and to 100 degrees in her right knee.  So, under DC 5261, her extension is to be rated as 0-percent disabling, i.e., noncompensable.  Her knee flexion far exceeds the requirements for even this most minimum 0 percent rating under DC 5260, because it is not limited to 60 degrees or less for either knee.  So she cannot receive separate ratings in this circumstance under VAOGCPREC 9-2004.  She received 10 percent ratings, despite not having sufficient limitation of motion to otherwise warrant these ratings, because she has arthritis.  See again 38 C.F.R. § 4.71a, DC 5003 and Lichtenfels, 1 Vet. App. at 488.  Certainly then, her extension is not limited to 15 degrees or greater or her flexion to 30 degrees or less, so as to in turn warrant assigning even higher 20 percent ratings under DCs 5261 and 5260, respectively.


The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

Here, though, the symptoms associated with the Veteran's knee disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes.  Her complaints mainly consist of arthritic pain and consequent limitation of motion.  But the rating criteria - in particular, DCs 5003, 5010, 5260 and 5261, reasonably describe and provide for this type and level of disability.  The same is true regarding her claim of instability, as it is considered by DC 5257.  Therefore, referral for consideration of extraschedular ratings is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of 

working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).


ORDER

The claims for higher ratings for the left and right knee disabilities are denied.


REMAND

The remaining claim for a higher rating for the low back disability must be remanded before being decided so the Veteran is afforded every possible consideration.

Subsequent to the SOC in November 2011, VA records were received indicating this remaining disability had been treated on an outpatient basis in May, June, and July 2011.  These records refer to treatment for this low back disability, but are only summarized dates of this treatment, not the actual clinical records.  It appears from the correspondence attached to this evidence that the Veteran was providing this evidence to the RO per a prior contact with the RO, presumably to provide updated medical information as she referred to this evidence as the "up-dates."  As noted in the SOC, the outpatient treatment records considered thus far are only dated through April 2010.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the VA Medical Center in Atlanta, Georgia, including especially the clinical records for the treatment provided on May 17, 2011, June 7, 2011, July 13, 2011, and since.

2.  Also ask the Veteran whether she has received any other treatment for her low back disability.  If she has, after securing the appropriate medical release, obtain and associate with the claims file copies of all other records she identifies.

3.  Then readjudicate this remaining claim for a higher rating for the low back disability in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her a supplemental SOC (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


